Judgment, Supreme *308Court, New York County (Ruth Pickholz, J.), rendered February 22, 2006, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to 3½ years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). The police account of the incident was not implausible, and any inconsistencies in the officers’ testimony was insignificant. Concur—Lippman, P.J., Tom, Nardelli, Gonzalez and Kavanagh, JJ.